Exhibit 10.246

LAM RESEARCH CORPORATION

2015 Stock Incentive Plan

Restricted Stock Unit Award Agreement

Outside Directors

Pursuant to the terms of the 2015 Stock Incentive Plan (the “Plan”) Lam Research
Corporation, a Delaware corporation (the “Company”), hereby awards restricted
stock units (“RSUs”) to the Grantee (“Participant”) who is an Outside Director
of the Company on the terms and conditions as set forth in this Restricted Stock
Unit Award Agreement (including the attached Exhibit A) (the “Agreement”) and
the Plan. Capitalized terms used but not defined in this Agreement shall have
the meaning specified in the Plan. This Agreement is effective as of the Grant
Date.

NOW, THEREFORE, it is hereby agreed as follows:

1. Award of RSUs. Subject to the terms and conditions of this Agreement and the
Plan (the terms of which are incorporated herein by reference) and effective as
of the date set forth above, the Company hereby grants to the Participant a
Number of RSUs as set forth in Exhibit A. The RSUs represent an unfunded,
unsecured promise by the Company to deliver Shares subject to the terms and
conditions of this Agreement.

2. Vesting. Subject to the terms and conditions of this Agreement and provided
that the Participant continues to provide Service (as defined in Section 3
below) to the Company (or any Related Entity) through the applicable Vesting
Date(s) as set forth in Exhibit A, the RSUs will vest and become payable in
Shares pursuant to the Vesting Date as set forth in Exhibit A; provided however,
that if the RSUs have not otherwise terminated pursuant to this RSU Agreement,
the RSUs immediately shall vest in full (i) if the Participant dies or becomes
subject to a Disability, or (ii) upon the occurrence of a Corporate Transaction,
or (iii) if the Next Annual Meeting of Stockholders occurs prior to the Vesting
Date as set forth in Exhibit A, and the Participant is not re-elected and/or
resigns at the Next Annual Meeting of Stockholders.

3. Effect of Termination of Service or Leave of Absence.

(a) For purposes of this Agreement, Continuous Service shall mean the
performance of services for the Company (or any Related Entity) in the capacity
of an Employee or Director and shall be considered terminated on the later of
the last day the Participant is on payroll or the last day of Continuous Service
as a director for a Director (“Service”). In the event of termination of the
Participant’s Service by the Participant or by the Company or a Related Entity
for any reason, excluding Participant’s death or Disability before all RSUs have
vested, the unvested RSUs shall be cancelled by the Company.

(b) Vesting of the RSUs will be suspended and vesting credit will no longer
accrue as of the day of the leave of absence as set forth in Exhibit A, unless
otherwise determined by the Administrator or required by contract or statute. If
the Participant returns to Service immediately after the end of an approved
leave of absence, vesting credit shall continue to accrue from that date of
continued Service.



--------------------------------------------------------------------------------

4. Form and Timing of Payment.

(a) Subject to Section 5 of this Agreement and provided that the Participant has
satisfied the vesting requirements of Section 2 of this Agreement, on the
Vesting Date the RSUs shall automatically be converted into unrestricted Shares.
Such Shares will be issued to the Participant (as evidenced by the appropriate
entry in the books of the Company or a duly authorized transfer agent of the
Company) on the Vesting Date (or as soon as practicable), but in any event,
within the period ending on the later to occur of the date that is 2  1⁄2 months
after the end of (i) the Participant’s tax year that includes the Vesting Date,
or (ii) the Company’s tax year that includes the Vesting Date. Notwithstanding
the above, the delivery of the Shares shall be delayed if the immediate sale of
such Shares would cause Participant to be in violation of Section 16 of the
Exchange Act or Rule 10b-5 under the Exchange Act until the first business day
upon which Participant would be able to sell such Shares in compliance with
Section 16 and Rule 10b-5 of the Exchange Act; provided, however, that in no
event will the delivery of such Shares be delayed subsequent to the deadline in
the immediately preceding sentence.

(b) Shares issued in respect of RSUs shall be deemed to be issued in
consideration of past services actually rendered by the Participant to the
Company or a Related Entity or for its benefit for which the Participant has not
previously been compensated or for future services to be rendered, as the case
may be, which the Company deems to have a value at least equal to the aggregate
par value of the Shares subject to the RSUs.

5. Tax Withholding Obligations. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax (including federal, state and local taxes), social insurance, payroll tax,
or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result.

Prior to the issuance of Shares upon vesting of the RSUs (or any other tax or
withholding event), the Participant shall pay, or make arrangements satisfactory
to the Company (in the Company’s sole discretion) to satisfy all withholding
obligations. In those cases where a prior arrangement has not been made (or
where the amount of money provided under the prior arrangement is insufficient
to satisfy the obligations for Tax-Related Items), the Company shall withhold a
number of whole Shares otherwise deliverable at vesting having a Fair Market
Value sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated obligations for Tax-Related Items applicable to the RSUs; such
withholding will result in the issuance to the participant of a lower number of
Shares.



--------------------------------------------------------------------------------

The Company and/or the Employer may also, in lieu of or in addition to the
foregoing, at the Company’s sole discretion, as authorized herein by the
Participant, withhold all applicable Tax-Related Items legally payable by the
Participant from the Participant’s wages or other cash compensation or to
withhold in one of the following ways, as determined by the Company: (i) require
the Participant to deposit with the Company an amount of cash sufficient to meet
his or her obligation for Tax-Related Items, and/or (ii) sell or arrange for the
sale of Shares to be issued on the vesting of the RSUs to satisfy the
withholding obligation. If the Participant’s obligation for Tax-Related Items is
satisfied as described in (ii) of this section, the Company will endeavor to
sell only the number of Shares required to satisfy the Participant’s obligations
for Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items and that in such
event, the Company will reimburse the Participant for the excess amount
withheld, in cash and without interest. The Participant shall pay to the
Employer any amount of Tax-Related Items that the Employer may be required to
withhold as a result of the Participant’s receipt of the RSUs or the vesting of
the RSUs that cannot be satisfied by the means previously described. The Company
may refuse to deliver Shares to the Participant if the Participant fails to
comply with his or her obligation in connection with the Tax-Related Items as
described herein. The Participant hereby consents to any action reasonably taken
by the Company and/or the Employer to meet his or her obligation for Tax-Related
Items.

Further, in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises if, in satisfying the Participant’s (and/or the
Employer’s) obligation for Tax-Related Items, the Company and/or the Employer
withholds an amount in excess of the amount legally required to be withheld, the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim or damages.

6. Restriction on Transferability. Prior to vesting and delivery of the Shares,
neither the RSUs, nor the Shares or any beneficial interest therein, may be
sold, transferred, pledged, assigned, or otherwise alienated at any time. Any
attempt to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, distribution can be made pursuant to will, the laws
of descent and distribution, and if provided by the Administrator, intra-family
transfer instruments, or to an inter vivos trust, or as otherwise provided by
the Administrator. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

7. Requirements of Law. The issuance of Shares upon vesting of the RSUs is
subject to Sections 9 and 14(b) of the Plan, which generally provides that any
such issuance shall be subject to compliance by the Company and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such issuance. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance of any Shares hereby shall relieve the Company of any
liability with respect to the non-issuance of the Shares as to which such
approval shall not have been obtained. The Company, however, shall use its
reasonable efforts to obtain all such approvals.



--------------------------------------------------------------------------------

8. Rights as Stockholder. The Participant shall not have voting, dividend or any
other rights as a stockholder of the Company with respect to the RSUs. Upon
settlement of the Participant’s RSUs into Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), the Participant will obtain full voting, dividend and
other rights as a stockholder of the Company.

9. No Compensation Deferrals. Neither the Plan nor this Agreement is intended to
provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). If, notwithstanding the parties’ intent in this regard, at the
time of the Participant’s termination of Service, he or she is determined to be
a “specified employee” as defined in Code Section 409A, and one or more of the
payments or benefits received or to be received by the Participant pursuant to
the RSUs would constitute deferred compensation subject to Code Section 409A, no
such payment or benefit will be provided under the RSUs until the earliest of
(A) the date which is six (6) months after the Participant’s “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of the Participant’s death
or “disability” (as such term is used in Section 409A(a)(2)(C) of the Code), or
(C) the effective date of a “change in the ownership or effective control” or a
“change in ownership of a substantial portion of the assets” of the Company (as
such terms are used in Section 409A(a)(2)(A)(v) of the Code). The provisions of
this Section 9 shall only apply to the extent required to avoid the
Participant’s incurrence of any additional tax or interest under Code
Section 409A or any regulations or U.S. Department of the Treasury (“Treasury”)
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause the Participant to incur any additional tax or interest under Code
Section 409A or any regulations or Treasury guidance promulgated thereunder, the
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Agreement to conform it to the maximum extent practicable to the
original intent of the applicable provision without violating the provisions of
Code Section 409A, including without limitation to limit payment or distribution
of any amount of benefit hereunder in connection with a Corporate Transaction to
a transaction meeting the definitions referred to in clause (C) above, or in
connection with any disability to a “disability” as referred to in (B) above;
provided however that the Company makes no representation that these RSUs are
not subject to Section 409A nor makes any undertaking to preclude Section 409A
from applying to these RSUs. In addition, to the extent the Company determines
it appropriate to accelerate any vesting conditions applicable to this award,
then to the extent necessary to avoid the Participant’s incurring any additional
tax or interest as a result of such vesting acceleration under Code Section 409A
or any regulations or Treasury guidance promulgated thereunder, and
notwithstanding Section 4 above, the Company may as a condition to extending
such acceleration benefits provide for the Shares to be issued upon settlement
of the RSUs to be issued on the earliest date (the “Permitted Distribution
Date”) that would obviate application of such additional tax or interest rather
than issuing them upon the date on which such vesting is effective as would
otherwise be required under Section 2 (or as soon as practicable after such
Permitted Distribution Date and in no event later than that last day of the
grace period following such date permitted under Code Section 409A).



--------------------------------------------------------------------------------

10. Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon the
Participant, the Company, and all other interested persons. No Administrator
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

11. Effect on Other Employee Benefit Plans. The value of the RSUs granted
pursuant to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Participant’s
benefits under any employee benefit plan sponsored by the Company or any Related
Entity, except as such plan otherwise expressly provides. The Company expressly
reserves its rights to amend, modify, or terminate any of the Company’s or any
Related Entity’s employee benefit plans.

12. No Continuing Service Rights. The award of the RSUs pursuant to this
Agreement shall not give the Participant any right to continue providing Service
to the Company or a Related Entity.

13. Nature of the Grant. In accepting the RSUs, the Participant acknowledges
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;

(c) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;

(d) the Participant’s participation in the Plan is voluntary;

(e) the RSUs are outside the scope of the Participant’s service contract, if
any;

(f) the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any overtime, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(g) in the event that the Participant is not an employee of the Company, the
grant of the RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the RSUs will not
be interpreted to form an employment contract with the Company or any Related
Entity;



--------------------------------------------------------------------------------

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) if the Participant receives Shares upon vesting of the RSUs, the value of
such Shares may increase or decrease in value;

(j) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
termination of the Participant’s Service to the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

14. Amendment of Agreement. This Agreement may be amended only by a writing
which specifically states that it amends this Agreement. Notwithstanding the
foregoing, this Agreement may be amended unilaterally by the Committee by a
writing which specifically states that it is amending this Agreement, so long as
a copy of such amendment is delivered to the Participant, and provided that no
such amendment adversely affects the rights of the Participant. Limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Participant, the provisions of the RSUs or this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, or, to the extent permissible under the Plan (including,
but not limited to, Sections 10, 11 and 13 of the Plan).

15. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Stock Administrator.
Any notice to be given to the Participant shall be addressed to the Participant
at the address listed in the Company’s records. By a notice given pursuant to
this Section, either party may designate a different address for notices. Any
notice shall have been deemed given when actually delivered.

16. Severability. The provisions of this Agreement are severable and if all or
any part of this Agreement or the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
invalidate any portion of this Agreement or the Plan not declared to be unlawful
or invalid. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

17. Construction. The RSUs are being issued pursuant to the Plan and are subject
to the terms of the Plan. A copy of the Plan is available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with a
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.



--------------------------------------------------------------------------------

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs granted under the Plan and
participation in the Plan or future RSUs that may be granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

19. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.

20. Miscellaneous.

(a) The Company has established the Plan voluntarily, it is discretionary in
nature and the Board may terminate, amend, or modify the Plan at any time;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this
Agreement, without the Participant’s written approval unless such termination,
amendment, or modification of the Plan is necessary in order to comply with any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision or as otherwise permissible under the Plan (including, but
not limited to, Sections 10, 11 and 13 of the Plan).

(b) All obligations of the Company under the Plan and this Agreement in a
Corporate Transaction shall be governed by the Plan, other than as set forth in
Section 2 above.

(c) By signing this Agreement, the Participant acknowledges that his or her
personal employment or Service information regarding participation in the Plan
and information necessary to determine and pay, if applicable, benefits under
the Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement, the Participant consents to such transmission
of personal data as the Company believes is appropriate to administer the Plan.

(d) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to its principles of conflict of laws.

21. Acceptance of Terms and Conditions. By accepting the terms and conditions of
this Agreement, the Participant agrees to abide by all of the governing terms
and provisions of the Plan and this Agreement. Additionally, the Participant
acknowledges having read and understood the terms and conditions of the Plan and
this Agreement and has had an opportunity to obtain the advice of counsel prior
to accepting this Agreement. The Participant must acknowledge his or her
agreement to abide by the terms and conditions of the Plan and Agreement by
executing this Agreement electronically or, if otherwise instructed by the
Company, by printing and signing a paper copy of this Agreement and returning it
to the



--------------------------------------------------------------------------------

appropriate Company representative. In addition, the transfer or sale of the
shares obtained at vesting by the Participant shall be considered an additional
acknowledgment of the terms and conditions contained in the Plan and Agreement.

*     *     *     *     *

 

PARTICIPANT SIGNATURE  

 

  PRINTED NAME  

 

  DATE  

 

 



--------------------------------------------------------------------------------

LAM RESEARCH CORPORATION

2015 Stock Incentive Plan

Restricted Stock Unit Award Agreement

EXHIBIT A

Outside Directors

Participant (Name):

Grant Date:

Number of RSUs:

Vesting Date:

Next Annual Meeting of Stockholders: The [Insert Year] annual meeting of
stockholders of the Company.

Leave of Absence: 31st day (or 91st day if reemployment guaranteed by statute or
contract)